DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 10-12 and 14-20 have been examined in this application. Claims 1-9, 13 and 21-22 have been cancelled. This communication is a Non-Final Rejection in response to Applicant’s “Request for Continued Examination (RCE)” and “Amendments/Remarks” filed on 4/14/2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (WO 2017185039) in view of Hahn (US 10772778).
In regards to Claim 10, Olson teaches: A method of lifting a patient (Para 0002), comprising: positioning an inflatable device on a support surface (Para 0011), wherein the inflatable device comprises: an inflatable body (30) comprising a top sheet (26) and a bottom sheet (27) attached along opposing side edges (23) and forming at least one cavity coupling an air source to the inflatable device (Para 0140 – ‘configured to make nozzle 81 securably attachable to an air input or output’); inflating the inflatable device (Para 0012 – ‘air output (e.g., an air pump) for inflation of the cavity’); and lifting the patient from the support surface while the inflatable device is inflated (30 - Fig. 2 and Para 0035/0109 – ‘multiple different types of movement’, ‘boosting’ and see definition below from Cambridge Dictionary). Olson does not teach: and configured to be attached to a hoist for lifting the patient; [[and]] attaching at least one of the plurality of connecting members to a hoist for lifting the patient. Hahn teaches: a lifting device configured to be attached to a hoist (220) for lifting the patient (Col 1 Lines 40-44), including the connecting/strap members (160).
Cambridge Dictionary definition of ‘Boost’ – to lift someone or something by pushing from below. Therefore the claim as amended above we read on the lifting/boosting action from Olson. 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have the hoist from Hahn to the method of lifting a patient of Olson because the act of hoisting a patient from a support with straps of all makes is considered a well-known method of lifting. The terms lift/boost/hoist are synonymous to be used in the same action, therefore one is able to incorporate the art of Hahn which utilizes the 'hoist to lift the patient.' Olson has all of the mechanical components to lift a patient but lack the device to do the said 'lifting’, therefore if the hoist was incorporated to the device of Olson one would be able to lift the patient in such a direction.
In regards to Claim 11, Olson teaches: The method of claim 10 (Para 0002), further comprising attaching a first combination of the plurality of connecting members (28/48) for lifting the patient in a first configuration. Olson does not teach the hoisting of a patient. Hahn teaches a lifting device configured to be attached to a hoist (220) for lifting the patient (Col 1 Lines 40-44).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the hoist from Hahn to the inflatable device to lift a patient of Olson because the act of hoisting a patient from a support is a well-known method of lifting. Olson has all of the mechanical components (ex: connecting members) to lift a patient but lack the device to do the said 'lifting’, therefore if the hoist was incorporated to the device of Olson one would be able to lift the patient in such a direction. Additionally, hoisting in different configurations would be capable through the mechanical components of Olson and the hoist of Hahn as different connecting members and/or patients can be positioned in such a way to be lifted.
In regards to Claim 12, Olson teaches: The method of claim 11 (Para 0002), but does not teach the second combination of hoisting members for a second configuration. Hahn teaches a patient repositioning apparatus (100) where the device can be used in different lifting configurations such as a supine and seated position (Col 4 Line 46-56).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the hoist from Hahn to the inflatable device to lift a patient of Olson because the act of hoisting a patient from a support is a well-known method of lifting. Olson has all of the mechanical components (ex: connecting members) to lift a patient but lack the device to do the said 'lifting', therefore if the hoist was incorporated to the device of Olson one would be able to lift the patient in such a direction. The terms lift and hoist are synonymous to be used in the same action, therefore one is able to incorporate the art of Hahn which utilizes the 'hoist to lift the patient.' Additionally, hoisting in different configurations would be capable through the mechanical components of Olson and the hoist of Hahn as different connecting members and/or patients can be positioned in such a way to be lifted.
In regards to Claim 14, Olson teaches: The method of claim [[13]]10 (Para 0002), comprising continuing the flow of air into the inflatable device to maintain inflation of the inflatable device (Para 0023/Para0028) while lifting the patient (Para 0148 –‘The combination of the low friction material 25 and the airflow through the passages 37 greatly reduces friction in moving the patient 70. In particular, these features provide decreased force necessary for "boosting" a patient 70’).
In regards to Claim 15, Olson teaches: The method of claim [[13]]10 (Para 0002), further comprising reducing the flow of air into the inflatable device (Para 0023/0028), such that the reduced flow maintains inflation to a lesser degree (Para 0148 –‘The combination of the low friction material 25 and the airflow through the passages 37 greatly reduces friction in moving the patient 70. In particular, these features provide decreased force necessary for "boosting" a patient 70’).
In regards to Claim 16, Olson teaches:
In regards to Claim 17, Olson teaches: The method of claim 10 (Para 0002), further comprising re-positioning the patient on the support surface or a second support surface (Para 0033 -'move the patient from the bed to another surface') and removing the flow of air to the device to deflate the inflatable device (Para 0141).
In regards to Claim 18, Olson teaches: The method of claim 10 (Para 0002), wherein the inflatable device is configured such that a force acting on the patient is distributed substantially evenly (Para 0129 - 'prevent excess air loss when lifting of the side edges' and Para 0109 'handles 48 spreads the force exerted on the device 20 over a larger area, which puts less pressure on the patient 70 during rolling') by the inflatable body while the patient is being lifted (Para 0002 -lift/boost). Olson does not teach the device being attached to the hoist. Hahn teaches: a lifting device configured to be attached to a hoist (220) for lifting the patient (Col 1 Lines 40-44).
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the hoist from Hahn to the inflatable device to lift a patient of Olson because the act of hoisting a patient from a support is a well-known method of lifting. Olson has all of the mechanical components (ex: connecting members) to lift a patient but lack the device to do the said 'lifting', therefore if the hoist was incorporated to the device of Olson one would be able to lift the patient in such a direction. The terms lift and hoist are synonymous to be used in the same action, therefore one is able to incorporate the art of Hahn which utilizes the 'hoist to lift the patient.' Additionally, hoisting in different configurations would be capable through the mechanical components of Olson and the hoist of Hahn as different connecting members and/or patients can be positioned in such a way to be lifted.
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Olson (WO 2017185039) in view of Hahn (US 10772778) and further in view of Brubaker (US 9782312).
In regards to Claim 19, Olson teaches: A method of lifting a patient (Para 0002), comprising: positioning an inflatable device on a support surface (Para 0011), wherein the inflatable device comprises: an inflatable body (30) comprising a top sheet (26) and a bottom sheet (27) attached along opposing side edges (23) and forming at least a first cavity therebetween (Para 0010/0011/0090 and Fig. 3); and a plurality of connecting members (28/48) extending outwardly from the opposing side edges of the inflatable device (Para 0109). Olson does not teach: an inflatable device configured to be attached to a hoist for lifting the patient; a second cavity formed in at least a portion of the inflatable device, the second cavity forming a peripheral cushion configured to at least partially surround the patient; attaching at least one of the plurality of connecting members to a hoist for lifting the patient; coupling an air source to the second cavity of the inflatable device; and lifting the patient from the support surface while the second cavity is inflated. Hahn teaches: a lifting device configured to be attached to a hoist (220) for lifting the patient (Col 1 Lines 40-44) and attaching at least one of the plurality of connecting members to a hoist for lifting the patient (Fig. 10 and Col 8 Lines 27-31). Hahn does not teach: a second cavity formed in at least a portion of the inflatable device, the second cavity forming a peripheral cushion configured to at least partially surround the patient; coupling an air source to the second cavity of the inflatable device; and lifting the patient from the support surface while the second cavity is inflated.  Brubaker teaches: a plurality of bladders with at least two zones with each zone being configured to be separately inflatable (Col 1 Lines 45-50), the second cavity (‘bladder’) forming a peripheral cushion configured to at least partially surround the patient (‘The two sheets are joined together around their respective perimeters and around each of the sacs to form an array of discrete bladders’ – Col 7 Lines 32-34/Col 15 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated the inflatable bladders of Brubaker, the action of a hoist from Hahn, to the inflatable device of Olson. In regards to the inflatable bladder having zones or cavities to be separately inflatable, this feature is considered to be well-known in inflatable devices for the use of lifting a patient. Olson does teach the action of lifting, which as stated in the present invention is the goal of the hoist. Both the terms hoist and lift are synonymous for the same action.
In regards to Claim 20, Olson teaches: The method of claim 19 (Para 0002), wherein the second cavity is configured such that 10% or less of the patient's total body surface is in contact with the inflated second cavity of the device (Col 5 Lines 52-58). 
It would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to have incorporated another cavity from Brubaker to the inflatable device of Olson and hoist of Hahn as multiple layers or cavities are widely used in the field of inflatable devices such as a lift. The multiple cavities are used to provide additional cushioning or support for a patient and are well known features with the ability to adjust pressure/inflation.
Response to Arguments
Applicant's arguments filed 4/14/21 have been fully considered but they are not persuasive. 
Regarding Independent Claim 10, applicant argues that the cited prior art of Olson does not teach or suggest ‘coupling an air source to the inflatable device,’ ‘inflating the inflatable device,’ and ‘lifting the patient from the support surface while the inflatable device is inflated.’ 
The applicant also states that Hahn and Galbraith alone or in combination fail to teach, disclose, or suggest the above-noted combination and ‘lifting the patient from the support surface while the inflatable device is inflated’ – however the updated rejection and arguments above does show Olson teaching the new amendments.
Regarding Independent Claim 19, applicant argues that the cited prior art of Olson does not teach or suggest ‘second cavity formed in at least a portion of the inflatable device, the second cavity forming a peripheral cushion configured to at least partially surround the patient.’ The Examiner respectfully disagrees based of the teachings of Olson in view of Hahn and Brubaker. Brubaker teaches a patient support with a plurality of bladders, a pneumatic supply system, and tubes (Abstract). The two sheets are joined together around their respective perimeters and around each of the sacs to form an array of discrete bladders (Col 7 Lines 32-34/Col 15 Lines 15-20). As disclosed (Col 7 Lines 32-34/Col 15 Lines 15-20) the same perimeter of the application is discussed and shown from Brubaker. The perimeter encloses the patient with an array of bladders surrounding and supporting the individual. The combination of Hahn and Olson is justified as Brubaker has the same functional components of raising/lifting above a surface is required.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON EMANSKI whose telephone number is (571)272-8473.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADISON EMANSKI/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
5/7/2021